Title: William & Reuben Mitchell to Thomas Jefferson, 11 November 1814
From: Mitchell, William & Reuben (Lynchburg firm)
To: Jefferson, Thomas


          Lynchburg Nov. 11th 1814
          
            
               Mr Thomas Jefferson
              
              
            
            
              1814
              In a/c with W. &. R. Mitchell
              D
            
            
              June 4th
              To Balance ⅌ a/c Rendered
              $226.92
            
            
              14
              To 1 Barrel Sfine flour ⅌ Order
              5.00
            
            
              
              
              $231.92
            
          
          W. &. R. Mitchell Presents their respects and to Mr Jefferson and will thank him to send by Mr C. Mitchell the above balance—if it suits Mr Jeffersons Convenience better to draw on Richmond, it will be no inconveniance to W. &. R. M—
        